DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #17/101,638, filed on 08/29/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-2, 6, 10, 22, and 24-36 are currently pending and have been examined.










CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
An ad selector configured to select… in claim 22. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, Figure 1 and paragraphs [0044]-[0045] of the applicant’s filed specification make it clear that the selector is housed in and part of the ad server.  Therefore, the “ad selector” is interpreted as being part of the server.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06)


	













Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-2, 10, 22, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1.
Regarding Claims 1 and 22, Macaluso teaches:
A method in a server (see [0009], [0024], [0033], [0041], [0052]-[0054], [0058], and [0065] in which a remote ad server performs the selecting and storing functions and determines latency factors in selection, and which optionally selects and delivers a stored advertisement in response to the request rather than ahead of time to the mobile cache; the examiner notes that the claim simply states “a method in a server, but it is not clear what and when the functions are performed, as the claims themselves say the ads are pre-loaded onto the device)…comprising: 
determining an expected load latency period for a mobile device associated with a user, including determining a network information associated with the mobile device (see [0033] in which an expected load delay time is determined for loading the requested content to the mobile device, the expected load time being how much latency there will be and if an advertisement should be displayed based on the amount of time)
selecting…using the expected load latency period, a content item for presentation on the mobile device (see [0006], [0024]-[0025], and [0032]-[0033] in which a content item or no content item is selected using the expected load time; the examiner notes that the claim limitation is very broad as to how the expected load latency is used to select a content item, and therefore the broadest reasonable interpretation is taken as including the selection being of a particular content item or no content item for display) from among multiple content items stored in a database (see [0034] in which the content is selected from multiple content items stored in the cache)
providing the selected content item to the mobile device (see Figure 5 and [0006], [0024]-[0025] and [0032]-[0033] in which an interstitial ad is displayed during load time)
where the content item is pre-loaded onto the mobile device before the user selects the content item for retrieving from the server (see [0006], [0024]-[0025] and [0032]-[0033] in which an interstitial ad is selected for display during load time and in which the ads are preloaded into the memory or a cache on the user mobile device)
Macaluso, however, does not appear to specify:
a ranking scheme of content items
Marshall teaches:
a ranking scheme of content items (see at least [0021] in which the stored advertisements to be displayed during latency periods are ranked according to measure of relevancy to the associated content)
It would be obvious to one of ordinary skill in the art to combine Marshall with Macaluso because Macaluso already teaches ads stored in the memory of the mobile device and even ads associated with the requested content, as in [0032], and ads ranked based on their relevance would make the ads more relevant and attractive to the user.  
Macaluso and Marshall, however, does not appear to specify:
selecting, using …respective play times of the content items
Takakura teaches:
selecting, using …respective play times of the content items (see at least [0150])
It would be obvious to one of ordinary skill in the art to combine Takakura with Macaluso and Marshall because Macaluso and Marshall already teaches content displayed based on latency periods and other load time considerations, and selecting content based on the period of time would allow for a better chance of the content being completely viewed, making the display time more effective for the user.    
**The examiner notes that Takakura also teaches the selection process including the various determinations being performed by a remote ad server and not on the device.**

Regarding Claim 2, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1
Takakura further teaches: 
wherein determining the network information includes detecting connection speed (see [0016]-[0019], [0048]-[0051], [0064]-[0065], [0080]-[0082], and [0099]-[0103])
It would be obvious to one of ordinary skill in the art to combine Takakura with Macaluso and Marshall because Macaluso already teaches determining load speed, and using connection speed would provide an accurate measure of a relevant factor in load speed.  

Regarding Claim 10, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1
Marshall further teaches:
wherein the content item is a web page and where the request from the device is initiated by the selection of an advertisement displayed on said device (see Figure 7 and [0072] in which a link is clicked by the mobile device user which initiated the content request and see [0066] and [0073] in which the content is a page that is displayed by a browser program)
It would be obvious to one of ordinary skill in the art to combine Marshall with Macaluso because Macaluso already teaches advertisements compatible with mobile devices, and videos are a common and popular type of mobile device ad at the time of the applicant’s invention and of the cited references and using a video would make the interstitial ad more interesting to the user while waiting for content download.





Regarding Claims 31 and 35, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1…
Takakura further teaches:
tailoring the selected content item based on the expected latency period (see [0150] in which the type of content selected is based on the latency period it will take to download and present the content; the Examiner notes that the limitation “tailoring the selected content” is very broad and therefore the broadest reasonable interpretation to one of ordinary skill in the art is taken to include any kind of selection or editing that is done in response to a condition)
It would be obvious to one of ordinary skill in the art to combine Takakura with Macaluso and Marshall because Macaluso already teaches determining load speed, and tailoring the content based on latency would allow for complete or near-complete content to be presented even with varying latencies.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1 and in further view of Emens, et al., Patent No. 6,934,735 B1.
Regarding Claim 6, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1
Macaluso, Marshall, and Takakura, however, does not appear to specify:
wherein said determining includes performing a ping test to a server hosting the content item
Emens teaches:
wherein said determining includes performing a ping test to a server hosting the content item (see Figures 6-7, Column 6, line 42-Column 7, line 5 and Column 8, line 64-Column 9, line 8)
It would be obvious to one of ordinary skill in the art to combine Emens with Macaluso, Marshall, and Takakura because Macaluso already teaches determining load speed, and using a ping to the server hosting the content would provide an accurate measure of a relevant factor in load speed.  


Claims 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1 and in further view of Froloff, Pre-grant Publication No. 2012/0089466 A1.
Regarding Claim 24, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1
Macaluso, Marshall, and Takakura, however, does not appear to specify:
wherein using the ranking scheme includes ranking the content items based on conversion rates of advertisements corresponding to the content items
Froloff teaches:
wherein using the ranking scheme includes ranking the content items based on conversion rates of advertisements corresponding to the content items (see at least [0038]-[0043] in which the ranking of ad content prior to selection for display on the mobile device is based on both historic conversion rates and prediction of click-through rate inferred from various data)
It would be obvious to one of ordinary skill in the art to combine Froloff with Macaluso, Marshall, and Takakura because Macaluso already teaches displaying ads based on ad relevancy in order to maximize effectiveness, and using past conversion rate and inferred conversions allows for actual hard data as well as probability of the ultimate goal of ad display in order to make a better selection decision.    

Regarding Claim 25, the combination of Macaluso, Marshall, Takakura, and Froloff teaches:
the method of claim 24
Froloff further teaches:
wherein the conversion rates are past conversion rates (see at least [0038]-[0043] in which the ranking of ad content prior to selection for display on the mobile device is based on both historic conversion rates and prediction of click-through rate inferred from various data)
It would be obvious to one of ordinary skill in the art to combine Froloff with Macaluso, Marshall, and Takakura because Macaluso already teaches displaying ads based on ad relevancy in order to maximize effectiveness, and using past conversion rate and inferred conversions allows for actual hard data as well as probability of the ultimate goal of ad display in order to make a better selection decision.    

Regarding Claim 26, the combination of Macaluso, Marshall, Takakura, and Froloff teaches:
the method of claim 24
Froloff teaches:
wherein the conversion rates are inferred conversion rates (see at least [0038]-[0043] in which the ranking of ad content prior to selection for display on the mobile device is based on both historic conversion rates and prediction of click-through rate inferred from various data)
It would be obvious to one of ordinary skill in the art to combine Froloff with Macaluso, Marshall, and Takakura because Macaluso already teaches displaying ads based on ad relevancy in order to maximize effectiveness, and using past conversion rate and inferred conversions allows for actual hard data as well as probability of the ultimate goal of ad display in order to make a better selection decision.    


Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1 and in further view of Parker, Pre-Grant Publication No. 2012/0253950 A1.
Regarding Claim 27, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1
Macaluso, Marshall, and Takakura, however, does not appear to specify:
wherein the selecting further includes determining a preference of the user for a particular mode of interaction of the content item
Parker teaches:
wherein the selecting further includes determining a preference of the user for a particular mode of interaction of the content item (see at least [0032] in which user mobile preferences for content types such as videos, movies, or music, are used in selecting content for presentation)
It would be obvious to one of ordinary skill in the art to combine Parker with Macaluso, Marshall, and Takakura because Macaluso already teaches ranking and displaying ads based on ad relevancy in order to maximize effectiveness, and selecting content based on user preferences would lead to a higher rate of user satisfaction.    

Regarding Claim 28, the combination of Macaluso, Marshall, Takakura, and Parker teaches:
the method of claim 27
Parker further teaches:
wherein the mode of interaction corresponds to one of text, images, or videos (see at least [0032] in which user mobile preferences for content types such as videos, movies, or music, are used in selecting content for presentation)
It would be obvious to one of ordinary skill in the art to combine Parker with Macaluso, Marshall, and Takakura because Macaluso already teaches ranking and displaying ads based on ad relevancy in order to maximize effectiveness, and selecting content based on user preferences would lead to a higher rate of user satisfaction.    


Claims 29 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1 and in further view of Ramarao, et al., Pre-Grant Publication No. 2009/0187987 A1.
Regarding Claims 29 and 33, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1…
Macaluso, Marshall, and Takakura, however, does not appear to specify:
wherein determining the network information includes determining a carrier type
Ramarao teaches:
wherein determining the network information includes determining a carrier type (see at least [0052] in which carrier type is among the mobile user network information determined in order to select a subset of messages to target to the user)
It would be obvious to one of ordinary skill in the art to combine Ramarao with Macaluso, Marshall, and Takakura because Macaluso, Marshall, and Takakura all already teach other network information determined for content targeting, and carrier information would allow for another reliable determination based on carrier benefits and limitations such as speed and reliability, types of content accepted, etc.    


Claims 30 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1 and in further view of McBride, Pre-Grant Publication No. 2003/0151619 A1.
Regarding Claims 30 and 34, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1…
Takakura further teaches:
wherein determining the network information includes ping tests to determine current network speed (see [0099]-[0100])
It would be obvious to one of ordinary skill in the art to combine Takakura with Macaluso and Marshall because Macaluso already teaches determining load speed, and using connection speed would provide an accurate measure of a relevant factor in load speed. 
Macaluso, Marshall, and Takakura, however, does not appear to specify:
wherein determining the network information includes estimating network load levels to determine current network speed 
McBride teaches:
wherein determining the network information includes estimating network load levels to determine current network speed  (see [0004]-[0005], [0007], [0113]-[0114], and [0129]-[0139] in which estimated network load levels are used to determine network speed; the Examiner notes that the applicant’s filed specification gives no detailed teaching, technique, or type of technology that would be used to determine network speed from a network load estimate, and therefore the broadest reasonable interpretation is taken to include any technique that estimates network load to determine some kind of network speed)
It would be obvious to one of ordinary skill in the art to combine McBride with Macaluso, Marshall, and Takakura because Macaluso already teaches determining load speed, and Takakura teaches determination of connection speed, and using a network load level estimation would allow for connection speed determination without direct testing need by basing it on amount of network workload which would lead to a slowing or speeding up depending on the workload. 


Claims 32 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macaluso, Pre-Grant Publication No. 2005/0215238 A1 in view of in view of Marshall, Pre-Grant Publication No. 2007/0184820 A1 and in further view of Takakura, Pre-Grant Publication No. 2002/0013725 A1 and in further view of Cheng, et al., Pre-Grant Publication No. 2009/0063622 A1.
Regarding Claims 32 and 36, the combination of Macaluso, Marshall, and Takakura teaches:
the method of claim 1…
Macaluso, Marshall, and Takakura, however, does not appear to specify:
wherein selecting the content item includes selecting a static landing page
Cheng teaches:
wherein selecting the content item includes selecting a static landing page (see at least [0053]-[0054], [0056]-[0057], and [0065])
It would be obvious to one of ordinary skill in the art to combine Cheng with Macaluso, Marshall, and Takakura because Macaluso and Takakura already teach selection of tailored content based on load and latency times, and selecting static landing page content would allow for easier and quicker load and delivery times than dynamic content when the speed of a device or network is compromised.    



Response to Arguments
Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
Regarding the applicant’s argument that Macaluso does not teach the method in a server but in a mobile device:
The examiner points to [0009], [0024], [0033], [0041], [0052]-[0054], [0058], and [0065] of Macaluso in which a remote ad server performs the selecting and storing functions and determines latency factors in selection, and which optionally selects and delivers a stored advertisement in response to the request rather than ahead of time to the mobile cache; the examiner notes that the claim simply states “a method in a server, but it is not clear what and when the functions are performed, as the claims themselves say the ads are pre-loaded onto the device.
All other applicant’s arguments have been considered in light of the amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.  


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Beyda, et al., Patent No. 6,275,850 B1- Column 2, lines 51-63 in which network load levels are used to determine current network speed to determine serving of content 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682